EXHIBIT EXECUTION VERSION CONSENT, WAIVER AND AMENDMENT TO CREDIT AGREEMENT This Consent, Waiver and Amendment to Credit Agreement (this “Amendment”), dated as of April 7, 2009 but effective as of the Effective Date (as hereinafter defined), is among SEMGROUP ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to below) party hereto (collectively, the “Guarantors”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line Lender under the Credit Agreement referred to below, and the Lenders (as defined below) signatory hereto. R E C I T A L S: A.The Borrower, the Administrative Agent and the Lenders that are parties thereto (the “Lenders”) entered into that certain Amended and Restated Credit Agreement dated as of February 20, 2008 (as amended, modified, supplemented and waived from time to time, including by the Forbearance Agreement (as defined below), the “Credit Agreement”). B.The Guarantors have guaranteed the obligations of the Borrower under the Credit Agreement pursuant to that certain Amended and Restated Guaranty, dated as of February 20, 2008, in favor of the Administrative Agent (as amended, supplemented or modified, the “Guaranty”). C.The Borrower, the Guarantors, the Administrative Agent and certain of the Lenders entered into that certain Forbearance Agreement and Amendment to Credit Agreement dated as of September 12, 2008 (as amended, supplemented or modified from time to time, including without limitation by (i) the First Amendment to Forbearance Agreement and Amendment to Credit Agreement, dated as of December 11, 2008, among the Borrower, the Guarantors, the Administrative Agent and certain of the Lenders (ii) the Second Amendment to Forbearance Agreement and Amendment to Credit Agreement, dated as of December 18, 2008, among the Borrower, the Guarantors, the Administrative Agent and certain of the Lenders, and (iii) the Third Amendment to Forbearance Agreement and Amendment to Credit Agreement, dated as of March 17, 2009, among the Borrower, the Guarantors, the Administrative Agent and certain of the Lenders, the “Forbearance Agreement”), pursuant to which the Administrative Agent and such Lenders, among other things, agreed to forbear from exercising their rights and remedies under the Credit Agreement and the other Loan Documents relating to certain Defaults and Events of Default thereunder, as described in the Forbearance Agreement (the “Existing Defaults”). D.The Borrower has requested that the Administrative Agent and the Lenders agree to amend the Credit Agreement and the other Loan Documents as set forth in this Amendment. E.The Administrative Agent and the Lenders party hereto are willing to amend the Credit Agreement subject to and upon the terms and conditions set forth in this Amendment. F.The Borrower has requested that the Administrative Agent and the Lenders waive, to the extent specified herein, the Existing Defaults and any adverse effects under the Credit Agreement or any other document, instrument or agreement executed and delivered in connection therewith arising as a result of the Existing Defaults and, subject to the terms and conditions set forth herein, the Administrative Agent and the Lenders party hereto are willing to waive such Existing Defaults and any such adverse effects arising as a result of the Existing Defaults as so requested. G.The Borrower has requested that the Administrative Agent andthe Lenders consent to, among other things, the Master Agreement among SemGroup, L.P., SemManagement, L.L.C., SemOperating G.P., L.L.C., SemMaterials, L.P., K.C. Asphalt, L.L.C., SemCrude, L.P., Eaglwing, L.P., SemGroup Holdings, L.P., the Borrower, SemGroup Energy Partners G.P., L.L.C., SemGroup Energy Partners Operating, L.L.C., SemGroup Energy Partners, L.L.C., SemGroup Crude Storage, L.L.C., SemPipe G.P., L.L.C., SemMaterials Energy Partners, L.L.C., SemPipe, L.P. and SGLP Management, Inc., in substantially the form of Annex 1 attached hereto (the “Master Settlement Agreement”), and the transactions contemplated thereby, and, subject to the terms and conditions set forth herein, the Administrative Agent and the Lenders party hereto are willing to consent to the Master Settlement Agreement, the transactions contemplated thereby and the other matters described herein as so requested. NOW, THEREFORE, the parties agree as follows: 1.Definitions.All capitalized terms used in this Amendment which are not otherwise defined shall have the meanings given to those terms in the Credit Agreement (after taking into account the amendments contained herein). 2.Consent to Master Settlement Agreement.Subject to the terms and conditions set forth herein, effective on, and subject to the occurrence of, the Effective Date, notwithstanding anything to the contrary contained in the Credit Agreement or any other Loan Document, the Administrative Agent and the Lenders party hereto hereby consent to the execution of the Master Settlement Agreement and all of the transactions contemplated thereby, including, without limitation, the Disposition of certain Collateral referred to therein, and waive any Defaults or Events of Default that would otherwise result therefrom.Notwithstanding anything to the contrary contained in the Credit Agreement or any other Loan Document, upon the Effective Date (i) the Collateral Disposed of by the Borrower and its Subsidiaries in connection with the Master Settlement Agreement shall be released from the Liens created by the Security Documents, and (ii) to further evidence the release described in the preceding clause (i), the Administrative Agent is hereby irrevocably authorized by each Lender party hereto to promptly take any action reasonably requested by the Borrower having the effect of releasing any Collateral encumbered by a Security Document, if such Collateral is being Disposed by the Borrower or any of its Subsidiaries in connection with the Master Settlement Agreement. 3.Consent to Other Matters.Subject to the terms and conditions set forth herein, effective on, and subject to the occurrence of, the Effective Date, notwithstanding anything to the contrary contained in the Credit Agreement or any other Loan Document, the Administrative Agent and the Lenders party hereto hereby waive any Defaults or Events of Default that would otherwise result from the Borrower (i) not delivering to the Administrative Agent and the Lenders and not filing its quarterly reports on Form 10-Q and annual reports on Form 10-K with the SEC within the time period required by the Credit Agreement, the Securities Exchange Act of 1934 or applicable law, provided that the Borrower shall file all such reports as soon as commercially reasonable, and in any event the Borrower shall file all such delinquent reports no later than September 30, 2009, provided that if the Borrower retains new auditors, such deadline shall be extended to December 31, 2009, and (ii) not delivering to the Administrative Agent and the Lenders the audited financial statements, auditor’s reports and other information required by Sections 6.01(a) and 6.02(a) of the Credit Agreement with respect to the Borrower’s fiscal year ended December 31, 2008; provided that (x) such financial statements, auditor’s report and other information required by Sections 6.01(a) and6.02(a) of the Credit Agreement shall be delivered to the Administrative Agent as soon as commercially reasonable, and in any event no later than September 30, 2009, provided that if the Borrower retains new auditors, such deadline shall be extended to December 31, 2009, (y) it shall not be a Default or Event of Default hereunder if such auditor’s report and opinion includes a “going concern” or like qualification or exception or other qualification or exception as to the scope of such audit, and (z) the certificate of a Responsible Officer of the General Partner accompanying any financial statements and other information delivered under the Credit Agreement may state that such unaudited financial statements and information may be subject to adjustments based upon changes made by the Borrower’s outside auditor and any such changes shall not constitute a Default or Event of Default. 2 4.Waiver of Defaults.Subject to the terms and conditions set forth herein, effective on, and subject to the occurrence of, the Effective Date, the Administrative Agent and the Lenders party hereto hereby irrevocably waive, for the benefit of the Borrower and the Guarantors, all of the Existing Defaults that had occurred and were continuing at or prior to the Effective Date. 5.Conversion of Revolver Loans, Adjustment of Commitments and Amendment to Schedule 2.01.On the Effective Date, a $150,000,000 portion of the outstanding Revolver Loans shall immediately be deemed to be, and shall be, converted to Term Loans without further action of the parties hereto. Revolver Loans held by the Lenders shall be converted ratably in accordance with their respective Applicable Percentages.Concurrently with such conversion, (i) the Revolver Commitment of each Lender shall be ratably reduced in an aggregate principal amount equal to $150,000,000, (ii) the Term Loan of each Lender shall be ratably increased in an aggregate principal amount equal to $150,000,000, and (iii) the Aggregate Revolver Commitments of the Revolving Lenders shall be permanently reduced to $50,000,000.In conjunction with the adjustment to the Revolver Commitments and the Term Loans described above, Schedule 2.01 to the Credit Agreement is hereby amended by deleting such
